TENTH AMENDMENT TO
RESTATED AND AMENDED PURCHASE AGREEMENT



 

This Tenth Amendment and Assignment to Restated and Amended Purchase Agreement
("Tenth Amendment") is effective as of the /6th/ of /October/, 2006, between
MILLWORKS TOWN CENTER, LLC, an Ohio limited liability company ("Purchaser"), and
THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation ("Seller").



WITNESSETH:



WHEREAS

, Seller and Trademark Property Company entered into that certain Restated and
Amended Purchase Agreement dated June 20, 2005, as amended by that certain First
Amendment to Restated and Amended Purchase Agreement dated July 15, 2005 and the
Second Amendment to Restated and Amended Purchase Agreement dated September 14,
2005; Seller, Trademark Property Company and Purchaser entered into the Third
Amendment and Assignment to Restated and Amended Purchase Agreement dated
October 20, 2005; Seller and Purchaser entered into the Fourth Amendment to
Restated and Amended Purchase Agreement dated December 29, 2005; Seller and
Purchaser entered into the Fifth Amendment to Restated and Amended Purchase
Agreement dated March 1, 2006; Seller and Purchaser entered into the Sixth
Amendment to Restated and Amended Purchase Agreement dated April 21, 2006;
Seller and Purchaser entered into the Seventh Amendment to Restated and Amended
Purchase Agreement dated May 9, 2006; Seller and Purchaser entered into the
Eighth Amendment to Restated and Amended Purchase Agreement dated May 26, 2006;
and Seller and Purchaser entered into the Ninth Amendment to Restated and
Amended Purchase Agreement dated June 8, 2006 (as amended, the "Agreement"),
covering the sale of two (2) separate parcels of land, as more particularly
described therein (unless otherwise defined herein, all defined terms in this
Tenth Amendment will have the same meaning as in the Agreement); and





WHEREAS

, Purchaser and Seller have previously agreed that the Closing of Parcel A was
extended to occur on or before August 31, 2006;





NOW, THEREFORE

, for good and valuable consideration -- which the parties acknowledge receiving
-- Seller and Purchaser hereby agree as follows:





Purchaser agrees to deposit, within two (2) business days of the execution date
of this Tenth Amendment, Fifty Thousand Dollars ($50,000.00) (the "Escrow
Deposit") in accordance with the escrow agreement between Purchaser and Seller
of even date herewith (the "Escrow Agreement"). The Escrow Deposit shall be
fully and unconditionally refundable to Purchaser until October 31, 2006.
Thereafter, the Escrow Deposit is refundable to Purchaser only in the event of
default by Seller under the Agreement. The Escrow Deposit shall be fully
applicable to the Purchase Price at the Closing of Parcel A.



Purchaser agrees to deposit on or before October 31, 2006, Four Hundred Thousand
Dollars ($400,000.00) (the "Additional Deposit") in accordance with the Escrow
Agreement. The Additional Deposit shall be refundable to Purchaser only in the
event of default by Seller under the Agreement. The Additional Deposit shall be
fully applicable to the Purchase Price at the Closing of Parcel A.



All prior deposits and/or extension fees paid by or on behalf of Purchaser
and/or Trademark Property Company shall be fully applicable to the Purchase
Price at the Closing of Parcel A. The parties agree that the total amount of
such prior deposits and extension fees paid prior to the execution of this Tenth
Amendment is Four Hundred Twenty-Five Thousand Dollars ($425,000.00), all of
which is applicable to the Purchase Price at the Closing on Parcel A.



Closing of Parcel A is hereby extended to on or before December 1, 2006.



Closing of Parcel B is hereby extended to on or before the later of (i) /August
15, 2007/ or (ii) thirty (30) days after Purchaser's receipt of written notice
from Seller certifying that Seller has completely vacated Parcel B and is no
longer occupying any portion thereof, but in no event shall Seller occupy Parcel
B beyond the date which is ten (10) months after the Closing of Parcel A
provided the Closing of Parcel B occurs.



Except as specifically modified by the terms of this Tenth Amendment, all of the
terms and provisions of the Agreement shall remain in full force and effect and
unmodified and are hereby ratified by the parties.



This Agreement may be executed in any number of counterparts, each of which will
be an original, and all of which -- when taken together -- will constitute one
(1) document. Facsimile signatures will be treated as original signatures for
all purposes hereunder.



 

EFFECTIVE

as of the day and year first above written.





 

 

 

PURCHASER: MILLWORKS TOWN CENTER, LLC

,



an Ohio limited liability company



 

By: /s/ Kent M. Arnold

Name: /s/ Kent M. Arnold

Its: /Managing Member/



 

 

 

SELLER: THE KIRK & BLUM MANUFACTURING COMPANY

,



an Ohio corporation



 

By: /s/Dennis W. Blazer

Name: /s/Dennis W. Blazer

Its: /Treasurer/



 

 

 

